Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20090050848.

Regarding Claim 1:  Kim teaches the creation of phosphor particles coated with metal hydroxyl carbonate nanoparticles (See Paragraph 2 and Figure 1).  Kim teaches that the base phosphor may be chosen from a group including green phosphors having emission within the claimed wavelength range including SrGa2S4:Eu (a material disclosed as being within the claim scope) and BAM:Eu (See Figure 7 ~510-520nm emission).  The metal in the metal hydroxyl carbonate may be chosen from a group including Neodymium (See Paragraph 29).  As Kim teaches a range of compositions including Nd-hydroxyl carbonates, they teach a range of compositions including the claimed Nd compounds.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select 

Regarding Claim 2:  The claim seems to compare the emission from the uncoated phosphor particle to the emission after being coated.  As the prior art teaches the same coating material, the difference in emission between the two materials would be the same in the prior art as the claimed and disclosed material.  Those of ordinary skill would expect this same effect in the material of the prior art based on Figure 7, which shows a slight red shift in emission due to the coating.  Materials of the same composition and structure must necessarily have the same properties.  This property must necessarily flow from the teachings of the prior art as it is of the same composition and structure.


Regarding Claim 5:  Kim teaches that the material contains nanoparticles of a metal hydroxyl carbonate, wherein the metal may be neodymium.  Neodymium hydroxyl carbonate includes compounds of neodymium hydroxide (See Paragraph 29).

Regarding Claim 6:  Kim teaches that the content of metal hydroxyl carbonate nanoparticles coated on the surface may be from 0.05 to 15 wt% relative to the phosphor (See Paragraph 30).  Thus Kim teaches an overlapping range of contents.  Overlapping ranges have been held to present a prima facie case of obviousness over .  

Claim 3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Tani in US20150197689.

Regarding Claim 3:  Kim teaches the creation of phosphor particles of composition SrGa2S4:Eu coated with a neodymium compound in the form of nanoparticles.

Kim is silent in terms of the amount of Eu doped in the phosphor.

However, coated SrGa2S4:Eu phosphors are also taught by Tani, who teaches that Eu may be doped in such a composition from greater than 0 to less than 5 mol% (See Paragraph 91).  Those of ordinary skill in the art would have found it obvious to dope the phosphor material with amounts of Eu conventionally used in the art.  Those of ordinary skill would have been motivated to use the doping amounts taught by Tani as the material of Tani is to be used in the same applications and is a phosphor of the same composition as those taught by Kim.  

Regarding Claim 7-9:  Kim teaches the creation of phosphor particles of composition SrGa2S4:Eu coated with a neodymium compound in the form of nanoparticles.

Kim does not teach the presence of a silica film.

However, Tani also teaches the creation of phosphors having nanopowders coated on their surface.  Tani teaches that the nanopowders may be disposed within a silicon dioxide (Si:O ratio 1:2) film (See Paragraph 14).  Tani teaches that such a film has a thickness of from 50-150 nm (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to provide for such a film on the surface of the particles as it further prevents the deterioration of the particles properties and prevents foreign substances from being entrained on the phosphor (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to apply such a coating as it can be applied without the use of heat, which is a preparation step that Kim teaches should be avoided (See Example 1).  Those of ordinary skill in the art would have been motivated to apply the coating of Tani to the particles of Kim in order to further stabilize the particles and prevent their deterioration. 

Regarding Claim 10-11: Kim teaches that the phosphor material may be used in various light emitting applications such as in an LED, PDP, CRT< VFD, ELD, and FED (See Paragraph 3).

Kim is silent concerning the creation of a phosphor sheet and its use in these applications. 

However, Tani teaches that such a phosphor may be disposed in a curable resin with other phosphors in order to make a conversion film useful in a white light emitting .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Sakai in US 20100213820.

Kim teaches the creation of phosphor particles coated with metal hydroxyl carbonate nanoparticles (See Paragraph 2 and Figure 1).    The metal in the metal hydroxyl carbonate may be chosen from a group including Neodymium (See Paragraph 29).  As Kim teaches a range of compositions including Nd-hydroxyl carbonates, they teach a range of compositions including the claimed Nd compounds.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed. Kim teaches that the base phosphor upon which the coating is applied is not limited and is capable of providing improved performance due to improved thermal, structural, and physical stability and the prevention of foreign materials adsorbing on the particle surface.



However, Sakai teaches that Eu-activated beta sialon phosphors may also be used in various applications including LED, VFD, PDP, FED, and CRT (See Paragraph 4).  Sakai teaches that these phosphors have fluorescence in the green range of visible emission, within the range from 525 to 545 nm (See Paragraph 3).  These are the same applications in which the modification of Kim is taught to be applied.  Those of ordinary skill in the art would have found it obvious to apply the nanoparticulate coating of Kim to the phosphor of Sakai as it is a known phosphor in the art and Kim teaches that these coatings can be generally applied to any known phosphor.  Those of ordinary skill in the art would have been motivated to apply such a coating as it is taught to improve the thermal, structural and physical stability of the material and also prevents the adsorption of foreign substances.  As this is the case, it would be obvious to apply the neodymium particle coating to the beta sialon phosphor of Sakai.


Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. Applicant sets forth arguments against the rejection over Kim et al.
Applicant argues that the reason for disposing neodymium on the surface of the particles is different from the reasons as set forth in the originally filed disclosure.  In response to applicant's argument that Kim teaches the purpose of applying rare earth powders on the surface of phosphor is for stability purposes, the fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant does not dispute that Kim teaches the application of rare earth powders on the surface of phosphors in their argument.  Applicant goes on to set forth that Kim does not set forth examples making use of Nd.  The teachings of the prior art are not limited to those preferred or exemplified embodiments and must be taken as a whole.  The prior art clearly teaches the application of rare earth particles on the surface of phosphors, wherein the rare earth may include neodymium.  Applicant speaks to advantageous effects; however, the effects shown and discussed by applicant are not commensurate in scope with the claimed subject matter and are not presently claimed.  The claim is drawn to a green phosphor coated with neodymium containing particles.  The prior art clearly obviates such a material.  No further argument is set forth regarding the secondary references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734